Case: 22-1389   Document: 9     Page: 1   Filed: 04/18/2022




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

       LAWRENCE RASHUAN JEANPIERRE,
                 Petitioner

                           v.

                  UNITED STATES,
                      Respondent
                ______________________

                      2022-1389
                ______________________

    Appeal from the Board of Correction for Army Records
in No. AR20170008831.
                 ______________________

                    ON MOTION
                ______________________

 Before PROST, REYNA, and CUNNINGHAM, Circuit Judges.
PER CURIAM.
                       ORDER
    Responding to the court’s February 17, 2022, order to
show cause, the United States urges dismissal of this ap-
peal from a decision of the Board of Correction for Army
Records (the “Board”). Lawrence Rashuan JeanPierre sub-
mits a motion for leave to proceed in forma pauperis but
has not responded to the order to show cause.
Case: 22-1389      Document: 9   Page: 2    Filed: 04/18/2022




2                                           JEANPIERRE   v. US



    This court’s limited subject matter jurisdiction does not
extend to appeals directly from the Board. 28 U.S.C.
§ 1295. When this court lacks jurisdiction, it may, under
28 U.S.C. § 1631, transfer a case to another court where it
could have been brought. While the United States indi-
cates that the United States Court of Federal Claims would
have jurisdiction over this matter generally, it urges dis-
missal on the ground that the applicable statute of limita-
tions would bar any claim before the Court of Federal
Claims. We deem it the better course to transfer the case
to the Court of Federal Claims to make a determination as
to the application of the statute of limitations in the first
instance.
    Accordingly,
    IT IS ORDERED THAT:
    Pursuant to 28 U.S.C. § 1631, this case and all trans-
mittals are transferred to the United States Court of Fed-
eral Claims.
                                   FOR THE COURT

April 18, 2022                     /s/ Peter R. Marksteiner
    Date                           Peter R. Marksteiner
                                   Clerk of Court